Citation Nr: 1543459	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include: posttraumatic stress disorder (PTSD), anxiety, and depression.  

2. Entitlement to service connection for hepatitis.

3. Entitlement to service connection for prostate cancer. 

4. Entitlement to service connection for hypertension.

5. Entitlement to total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and Atlanta, Georgia in August 2010 and February 2012. 

In April 2015, the Veteran testified at a videoconference hearing that was held by the undersigned.  A transcript of the hearing testimony has been associated with the claims file.  Since the hearing, additional evidence regarding the Veteran's appeal has been received by the Board.  In September 2015, a waiver of AOJ review of this evidence was received.  See 38 C.F.R. § 20.1304 (2015).

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran filed a claim seeking service connection for PTSD; but the claims file indicates that he is seeking service connection related to his symptoms of anxiety and depression.  As such, the Board has re-characterized the issue accordingly.  See id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based upon review of the evidence of record, the Board finds that further development must be conducted for all of the Veteran's claims prior to adjudication by the Board.  

First, the Board notes that there are outstanding federal records that VA has either not attempted to obtain or has failed to obtain, which may be relevant.  The Veteran has reported that he began seeking treatment from the VA in 1996 at the Atlanta VA Medical Center (VAMC).  The claims file indicates that records prior to July 2002 have not been obtained and that a negative response from the Atlanta VAMC has not been received.  VA must make as many attempts as necessary to obtain relevant records held by a government agency, unless it is determined that they do not exist or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

Additionally, the claims file indicates that the Veteran has received benefits from the Social Security Administration (SSA) as of February 2010; however, the Veteran's SSA records have not been associated with the claims file.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that the AOJ must obtain and associate with the claims file copies of any SSA disability determinations and all medical records underlying any such determinations, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The Board also finds that the Veteran should be afforded VA medical examinations or opinions in relation to his claims for service connection for an acquired psychiatric disorder and his claim for service connection for hepatitis.  The Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The Board notes that the Veteran has a current diagnosis of hepatitis C and that he suffered from episodes of hematuria during his active service.  The Veteran has argued that his hematuria was due to his hepatitis C but that his condition had not been diagnosed at that time.  He has offered several methods by which he may have contracted his current hepatitis C during his active service.  He has suggested that he contracted hepatitis C while he was being inoculated prior to being stationed in Germany.  The use of air guns for inoculations in service is historically well established.  Additionally, the VA Secretary has recognized air gun inoculation as a "biologically plausible" transmitter of hepatitis C.  See VBA Fast Letter 04-13 (June 29, 2004).  The Veteran has also reported that his duties at Walter Reed Hospital may have resulted in his contraction of hepatitis C.  During his hearing, he stated that he worked with the laundry at the hospital and that he would "go through the hospital, get all the laundry, take it back to the laundry room, and sort it."  He stated that they sorted the laundry by hand and without gloves.  The Veteran indicated that he had seen bloody stains on some of the sheets that he had handled.  While the Veteran has denied any history of intervenous drug use, the Veteran's VA treatment records from Atlanta VAMC in February 2006 state that the Veteran had a remote history of IV drug use (last use in 1970).  Due to the conflicting evidence in the Veteran's claims file, the Board finds that a medical opinion should be sought to determine if the Veteran's hepatitis C was at least as likely as not incurred during his active service.      

The Veteran has also sought service connection for an acquired psychiatric disorder.  His VA treatment records from January 2006 and April 2013 indicate that the Veteran may have a diagnosis of depressive disorder.  The Veteran reports that prior to his separation from military service he was informed by his doctors that he would likely die at an early age (30's to 40s) due to the disabilities that were causing his discharge from service.  The Veteran reports that this prognosis caused him severe stress and anxiety that resulted in a current psychiatric disability.  The Board finds that the Veteran should be afforded a VA examination to determine if he has a current psychiatric disability, and if so, whether it is due to his active service. 

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should obtain all relevant records from the Social Security Administration to include all determinations of disability benefits and any underlying records used in reaching the determination.  The records should be associated with the claims folder.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available. 

2. Then, the AOJ should make appropriate efforts to obtain any treatment records related to any treatment the Veteran may have received at the Atlanta VAMC between January 1996 and July 2002.

3. After the above referenced development has been completed, the Veteran should be afforded a genitourinary examination to determine the etiology of the Veteran's current hepatitis C.  All pertinent records should be made available to and reviewed by the examiner.

The examiner is asked to provide an opinion to the following questions:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hepatitis C was incurred in or aggravated by his duties as laundry worker at the Walter Reed Medical Center from (August 1965 to February 1966).

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hepatitis C was caused by or aggravated by in-service air gun inoculations.  In making this assessment, the examiner is to consider the VBA Fast Letter 04-13 (June 29, 2004) and any other pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis of this case. 

(c) Whether it is at least as likely as not (50 percent or greater probability) that any other incident of the Veteran's active military service caused or aggravated the Veteran's current hepatitis C. 

In making determinations to the questions above, the examiner should note that the Veteran has provided conflicting accounts about his having taken illicit drugs intravenously.  The physician should thus consider such intravenous drug use as a possible alternative means of the Veteran contracting hepatitis C.  The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4. After the above referenced development has been completed, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any current acquired psychiatric disorder, to include: depressive disorder, generalized anxiety disorder or PTSD. The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any current acquired psychiatric disorder was incurred in or is the result of military service, including the prognosis of a shortened lifespan provided by military physicians prior to the Veteran's discharge. 

The claims file should be reviewed in conjunction with this request and the examination report should reflect that such a review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

5. After this development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and should be provided an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




